Citation Nr: 0203393	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  95-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation greater than zero 
percent for hearing loss of the right ear.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from May 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1994, from 
the Seattle, Washington, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for hearing loss of the right ear and assigned a 
zero percent evaluation effective from August 1993.  

The Board remanded the claim in April 1997 and in July 2000 
for additional development to include a VA audiological 
evaluation.  Subsequently, having substantially complied with 
the instructions on remand, the RO returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  In August 1993, the veteran's right ear hearing loss was 
manifested by a pure tone average threshold of 44 decibels at 
1,000, 2,000, 3,000 and 4,000 Hertz, and a speech recognition 
ability of 94 percent.  This constitutes Level I hearing for 
the right ear under Table VI.   

3.  In August 2000, the veteran's right ear hearing loss was 
manifested by a pure tone average threshold of 56 decibels at 
1,000, 2,000, 3,000 and 4,000 Hertz, with pure tone 
thresholds of 55 decibels or more only in one out of four 
relevant frequencies and a speech recognition ability of 96 
percent.  This constitutes Level I hearing for the right ear 
under Table VI.



CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998) (effective prior to June 10, 
1999); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 
6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was provided a VA audiological evaluation in 
August 1993.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
45
40
55







The puretone threshold average for the right ear was 44 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear.  

The veteran had an audiometric evaluation performed in March 
1995 at a private facility.  The results of puretone 
audiometry are shown in a graph that was not interpreted.  
According to the testing chart, speech audiometry revealed 
speech recognition ability of 72 percent in the right ear.  
The word list used was not identified.  The impression was 
mild to severe mid to high frequency sensorineural loss 
bilaterally.  

On VA Form 9 of June 1995, the veteran claimed that since his 
retirement he had applied for and/or considered potential 
positions, such as police officer, correctional officer and 
security guard, but because of his impaired hearing he failed 
to qualify.  He further stated that he was working as a 
transportation clerk and was embarrassed at times by having 
to ask others to repeat what had been said especially during 
telephone conversations.  The veteran felt that his hearing 
loss had vastly and negatively affected his daily personal 
and professional life.  

The veteran submitted the reports of additional private 
audiometric evaluations.  One is a duplicate copy of a March 
1995 audiometric evaluation already of record.  The results 
of a June 1996 evaluation showed puretone thresholds in the 
form of an uninterpreted graph rather than numerical 
findings.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear, although the word 
list used was not identified.  The impression was that since 
March 1995, there was a change at one of the thresholds for 
the left ear, but there were no other changes in the 
thresholds.  The examiner noted that the speech recognition 
score for the right ear was better than that obtained in 
March 1995.  

A supplemental statement of the case was issued in August 
1996 and the case was forwarded to the Board.  In April 1997 
the Board denied service connection for left ear hearing loss 
and remanded the claim for a higher rating for right ear 
hearing loss for additional development.  Pursuant to a 
remand instruction, the RO notified the veteran to submit any 
other evidence to support his claim for an increased rating 
for right ear hearing loss.  There was no response by October 
1997, and the veteran failed to report for a VA examination 
scheduled in November 1997.  A supplemental statement of the 
case was issued in February 1998.  

The veteran submitted results of a March 1998 annual hearing 
evaluation with his personal health provider, which he felt 
showed a hearing disability warranting an evaluation higher 
than zero percent.  The March 1998 puretone audiometry 
results were presented in an uninterpreted graph.  Speech 
audiometry, asked on an unidentified word list, revealed 
speech recognition ability of 88 percent in the right ear.  
The impression was that the veteran had a mild to severe 
sloping sensorineural hearing loss bilaterally and that the 
hearing loss was stable when compared to the 1996 hearing 
test.  

The veteran failed to report for a VA examination scheduled 
in May 1998.  A supplemental statement of the case was issued 
in May 1999.  
In January 1999, the veteran reported for a hearing aid 
evaluation and was seen in March 1999 for the issuance and 
fitting of hearing aids.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
50
50
55
The assessment was mild gradually sloping to severe 
sensorineural hearing loss from 500 to 8000 Hz of the right 
ear and mild gradually sloping to moderately-severe 
sensorineural hearing loss of the left ear. 

A supplemental statement of the case was issued in February 
2000.  In a letter received at the RO in February 2000, the 
veteran stated that he had no additional evidence to support 
his claim.  

There were reports that the veteran failed to show for 
audiological appointments scheduled in November 1997 and in 
May 1998, although he wrote that he did not recall receiving 
notification of the appointments.  In January 1999, he 
reported for a hearing aid evaluation; however, as the 
examination results of the hearing aid evaluation were not 
sufficient for rating purposes, the Board concluded that the 
veteran should be afforded another opportunity for a rating 
evaluation and remanded the claim in July 2000.   

Pursuant to the Board's July 2000 remand the veteran was 
afforded a VA audiological evaluation in August 2000.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
50
50
85







The puretone threshold average for the right ear was 56 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  The diagnosis was 
mild to moderate sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural hearing loss in 
the left ear. 

In January 2001 the RO notified the veteran of the passage of 
the Veterans Claims Assistance Act of 2000 and reviewed his 
claim under the new notice and development requirements.  The 
veteran responded in January 2001 that he had no new evidence 
to submit and that his symptoms were clearly described in the 
documents on file.  

In February 2001, the Director of the VA audiology program 
provided an addendum indicating that the veteran's file had 
been reviewed and that there were no changes to the report 
dated in August 2000.  

A supplemental statement of the case was issued in March 
2001.  


Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100.  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  The evaluations derived from the schedule are intended 
to make proper allowance for improvement by hearing aids.  
See 38 C.F.R. § 4.85-4.87 (1998) (effective prior to June 10, 
1999); 38 C.F.R. § 4.85 (2001). 

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2001).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2001).  If a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. 
App. 477 (1998).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (2001).  38 C.F.R. § 
4.85(f) (2001).  Compensation is only payable for the 
combination of service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
a nonservice-connected disability.  38 C.F.R. § 3.383 (2001). 

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, separate ratings might be warranted for 
separate periods of time, a practice known as "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the veteran inasmuch as the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

In this case the RO has specifically considered the VCAA and, 
after reviewing the claims folder, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions set forth in the new legislation.  The 
RO provided the veteran a copy of the July 1994 rating 
decision that notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case which include a 
summary of the evidence, the legal criteria, and a discussion 
of the facts of the case.  The veteran has been afforded the 
opportunity to submit/identify evidence and argument and has 
done so. VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  Additionally, 
the RO afforded the veteran VA audiology examinations. 

The RO granted service connection for hearing loss of the 
right ear in a July 1994 rating decision and assigned an 
initial zero percent disability evaluation effective from 
August 1, 1993.  The RO assigned this rating under the 
provisions of Diagnostic Code 6100 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.85.  The provisions contained in 
the rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  
The veteran disagreed with the initial evaluation assigned 
and initiated this appeal.  

The Board observes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he would be entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the revised criteria may not be applied 
prior to the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 1991 and Supp. 2001).  Although 
the RO did not provide the veteran with a copy of the amended 
regulations, there were no substantive changes in the 
language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" under 
the amended 38 C.F.R. § 4.86.  The numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  

There are several special provisions in the new criteria 
which may provide higher evaluations in some cases but the 
audiology results in January 1999 and August 2000 do not show 
that the veteran's scores qualify for consideration in either 
case since there is not a 55 decibel loss or more at each of 
the four specified frequencies nor is there a 30 decibel loss 
or less at 1000 Hertz with a 70 decibel loss at 2000 Hertz.  
Since hearing loss in the right ear does not show an 
exceptional pattern of hearing impairment, the revised 
criteria do not result in any substantive changes with regard 
to evaluating the veteran's hearing loss.  See 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110 (1998).  Therefore, the 
amended criteria are not more favorable in this case. See 
VAOPGCPRC 3-2000 (April 10, 2000).  Thus, the Board finds 
that there is no prejudice to the veteran with regard to 
consideration of the new regulations.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran contends that he is entitled to a compensable 
evaluation because he clearly has a hearing loss and has to 
wear hearing aids.  He commented that it was difficult to 
carry on a normal dialogue with others especially when he 
removed the hearing aid due to noise interference while using 
the telephone.  The veteran's statements are observations of 
symptomatology of hearing loss and are corroborated by the 
medical evidence that the veteran has a hearing loss of the 
right ear.  However, the severity of hearing loss is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.87 (prior to June 10, 1999) or § 4.85 
(effective June 10, 1999) .

The private audiograms submitted by the veteran are 
uninterpreted.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Additionally, there is no indication that they were 
performed under similar testing circumstances as VA 
audiometric examinations or that the CNC word list was used 
for speech audiometry as required.  Accordingly, the private 
results cannot be used for rating purposes.  However, the 
Board notes that the June 1996 examiner indicated that, in 
comparison with the March 1995 results, there were no changes 
in the right ear thresholds and that the speech recognition 
score for the right ear was higher than in March 1995.  
Further, the March 1998 examiner noted that the veteran's 
hearing loss was stable when compared to the 1996 hearing 
test.  As previously mentioned, the examination results of 
the VA hearing aid evaluation are not sufficient for rating 
purposes as the results do not show speech discrimination 
results.  Therefore, the Board will rate the veteran's right 
ear hearing loss based on data from the VA audiometric 
studies for rating purposes. 

The August 1993 VA evaluation revealed a puretone threshold 
average for the right ear of 44 decibels and speech 
recognition ability of 94 percent.  This constitutes Level I 
hearing for the right ear.  38 C.F.R. § 4.87, Table VI 
(1998).   As the veteran's left ear hearing loss is not 
service-connected and he is not deaf in both ears auditory 
acuity for the left ear is presumed to be Level I.  
VAOPGCPREC 32-97.  Mechanical application of the rating 
schedule to those assigned numeric designations results in a 
zero percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6100 
(1998). 

On the August 2000 VA audiology evaluation, the puretone 
threshold average for the right ear was 56 decibels, and 
speech recognition ability was 96 percent.  This constitutes 
Level I hearing for the right ear.  Again, hearing is 
considered to be Level I in the nonservice-connected left 
ear.  38 C.F.R. § 4.85 (f) (2001).  These results applied to 
the rating schedule warrant a zero percent rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001). 

The veteran was not entitled to application of Table VIa 
under 38 C.F.R. § 4.85(c) (1998) because the Chief of the 
Audiology Clinic did not certify that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85(c) (1998) (repealed effective June 10, 1999).  
In addition, as previously noted, the veteran does not 
qualify for an exception to the normal evaluative rules under 
38 C.F.R. § 4.86 (2001).  

The Board has considered the evidence in light of the Court's 
decision in Fenderson, to which the Board cited in its last 
remand.  The results of the VA audiological evaluations 
during the pending claim do not show that the veteran was 
entitled to a compensable rating for right ear hearing at any 
time since August 1993.  Although the RO did not specifically 
refer to Fenderson, the veteran has not been prejudiced by 
the Board's consideration of the holding therein.  He has 
been advised of the laws and regulations pertinent to 
disability evaluations including hearing loss and has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).   

Although the veteran may not have hearing acuity meeting the 
requirements for police, correctional or similar employment, 
he is currently working as a transportation clerk.  There is 
no evidence that he has required any hospitalization for his 
hearing loss and he has presented no independent evidence 
that his hearing loss markedly interferes with his employment 
or otherwise presents an unusual disability picture.  
Although he has stated that it interferes with work-related 
communication, especially telephone conversations, it is not 
shown to markedly interfere with his employment, or otherwise 
render impractical the use of the regular schedular 
standards.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for an extra-schedular rating is not appropriate.  

The preponderance of the competent evidence is against the 
claim. 


ORDER

An evaluation greater than zero percent for service-connected 
hearing loss of the right ear is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

